Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10936652 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Linnamaki et al. (“Linnamaki”, US 2008/0108302 A1), Arankalle et al. (“Arankalle”, US 2009/0006191 A1) and Ishii (US 2002/0099801 A1).
Linnamaki teaches a method of streaming an audio content from a first storage associated visual non-static or interactive content retrieved from distinct second storage and the audio data is played concurrently with the interactive visual data; Arankalle  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUAN S NGUYEN/           Primary Examiner, Art Unit 2145